Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on [4/24/20] was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Asterjadhi; Alfred et al. [US 20190007904]. 

As per claim 1, Asterjadhi teaches:
A wireless communication terminal to communicate wirelessly, (Abstract) the terminal comprising: 
a first wireless transceiver configured to transmit and receive signals modulated by a first modulation method; a second wireless receiver configured to receive a signal modulated by a second modulation method different from the first modulation method; and a processor, (e.g. wireless transceiver; ¶ 143) wherein the processor is configured to: 
sequentially receive a plurality of fields of a wake-up radio (WUR) frame included in a WUR physical layer processing data unit (PPDU) transmitted by the second modulation method, (e.g. PPDU; ¶ 226) and when a predetermined condition for the plurality of fields is satisfied, stop receiving the WUR frame without determining whether values of the plurality of fields are valid. (e.g. WUR frame; ¶ 317-319)

As per claim 2, Asterjadhi teaches:
The wireless communication terminal of claim 1, wherein the predetermined condition comprises a case where the wireless communication terminal is not an intended recipient of the WUR frame. (e.g. WUR frame; ¶ 317-319)

As per claim 3, Asterjadhi teaches:


As per claim 4, Asterjadhi teaches:
The wireless communication terminal of claim 3, wherein the plurality of fields of the WUR frame comprise a plurality of reception terminal fields indicating a wireless communication terminal to receive the WUR frame, and the plurality of reception terminal fields are located in the WUR frame based on the order of the size of the value of the identifier of the wireless communication terminal indicated by each of the plurality of reception terminal fields, wherein the processor is configured to compare the value of the received reception terminal field with the value of the identifier of the wireless communication terminal and determine whether the wireless communication terminal is not the intended recipient of the WUR frame based on a result of the comparison. (e.g. WUR frame; ¶ 317-319)

As per claim 5, Asterjadhi teaches:
The wireless communication terminal of claim 2, wherein the processor is configured to determine whether the wireless communication terminal is not the intended recipient of the WUR frame based on whether the WUR frame does not indicate an identifier of a group including the wireless communication terminal as the recipient of the WUR frame. (e.g. WUR frame group; ¶ 317-319)

Asterjadhi teaches:
The wireless communication terminal of claim 2, wherein when it is necessary to determine whether any one of the plurality of fields is valid even if the wireless communication terminal is not the intended recipient of the WUR frame, the processor is configured not to stop receiving the WUR frame. (e.g. WUR frame; ¶ 317-319)

As per claim 7, Asterjadhi teaches:
The wireless communication terminal of claim 1, wherein the predetermined condition comprises a case where the wireless communication terminal does not support the reception of the WUR frame. (e.g. WUR frame; ¶ 317-319)

As per claim 8, Asterjadhi teaches:
The wireless communication terminal of claim 7, wherein when the WUR frame has a length not supported by the wireless communication terminal, the processor is configured to determine that the wireless communication terminal does not support the reception of the WUR frame. (e.g. WUR frame; ¶ 317-319)

As per claim 9, Asterjadhi teaches:
The wireless communication terminal of claim 7, wherein when the WUR frame has a length not supported by the wireless communication terminal, the processor is configured to determine that the wireless communication terminal does not support the reception of the WUR frame. (e.g. WUR frame; ¶ 317-319)

Asterjadhi teaches:
The wireless communication terminal of claim 7, wherein when the WUR frame is a type not supported by the wireless communication terminal, the processor is configured to determine that the wireless communication terminal does not support the reception of the WUR frame. (e.g. WUR frame; ¶ 317-319)

As per claim 11, Asterjadhi teaches:
The wireless communication terminal of claim 7, wherein when the WUR frame indicates a protocol not supported by the wireless communication terminal, the processor is configured to determine that the wireless communication terminal does not support the reception of the WUR frame. (e.g. WUR frame; ¶ 317-319)

As per claim 12, Asterjadhi teaches:
The wireless communication terminal of claim 1, wherein when the predetermined condition for the plurality of fields is satisfied, the processor stops receiving the WUR frame without determining whether values of the plurality of fields of the WUR frame are valid through a frame check sequence (FCS) value generated based on the values of the plurality of fields. (e.g. FCS; ¶ 158)

As per claim 13, Asterjadhi teaches:
The wireless communication terminal of claim 1, wherein the processor is configured to stop receiving the radio signal modulated according to the second modulation method, and stops receiving the WUR frame by transmitting a command for requesting to restart clear channel 

Claims 14-20 are the method claims corresponding to apparatus claims 1-7 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Liu, Yang, Kemal Davaslioglu, and Richard D. Gitlin. "Energy efficiency and resource allocation of IEEE 802.15. 6 IR-UWB WBANs: Current state-of-the-art and future directions." 2017 Information Theory and Applications Workshop (ITA). IEEE, 2017: Network life time of Wireless Body Area Network (WBANs) is essential for its operation. An integral part of the network life time is the energy efficiency of the devices and enabling their transmissions with the optimal choice of Physical layer (PHY) and Medium Access Control (MAC) parameters. Particularly, in the next generation wireless networks, where devices and sensors are heterogeneous and coexist in the same geographical area creating possible collisions and interference to each other, the battery power needs to be efficiently used. This paper consists of four complementing parts. In the first two parts, we study the two optimization algorithms proposed in our prior work. The first algorithm, Cross-Layer Optimization for Energy Efficiency (CLOEE), enables us to carry out a cross-layer resource allocation that addresses the rate and reliability trade-off in the PHY as well as the frame size optimization and transmission efficiency for the MAC layer. The second algorithm, Energy Efficiency Optimization of Channel Access 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHARAD RAMPURIA/
     Primary Examiner
        Art Unit 2413